DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 11/21/2022 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 11/21/2022, has been entered. Claims 1, 9, 13 and 18 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-one or more memories; 
-a transceiver communicatively coupled with the one or more memories, the transceiver configured to receive order data identifying at least a first order and a second order, wherein the first order and the second order each include at least one item for delivery to a delivery address, and wherein the order data is stored in the one or more memories; and 
-one or more processors coupled to the one or more memories, the one or more processors configured to: 
-obtain, from the one or more memories, the order data identifying at least a first order and a second order; 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and 
-comparing the estimated total travel time to the requested delivery time window; 
-obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; 
-determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle; 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle; 
-store the assignment data in the one or more memories; 
-transmit the assignment data to a computing device associated with the delivery vehicle; 
-implement a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and 
-update one of the first state or the second state in response to data representative of an event after transmission of the assignment data
The above limitations recite the concept of assigning batches of orders to delivery vehicles. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and comparing the estimated total travel time to the requested delivery time window; determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle; batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; generate assignment data identifying an assignment of the batched order to the delivery vehicle; and update one of the first state or the second state in response to data representative of an event after transmission of the assignment data are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “process,” “determining,” “comparing,” “batch,” “generate,” and “update” in the context of this claim encompass advertising, and marketing or sales activities.

Similarly, the limitations of a transceiver communicatively coupled with the one or more memories, the transceiver configured to receive order data identifying at least a first order and a second order, wherein the first order and the second order each include at least one item for delivery to a delivery address, and wherein the order data is stored in the one or more memories; obtain, from the one or more memories, the order data identifying at least a first order and a second order; obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; store the assignment data in the one or more memories; transmit the assignment data to a computing device associated with the delivery vehicle; and implement a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the transceiver is configured to receive the order data, the order data is stored in one or more memories, the order data is obtained from the one or more memories, the delivery vehicle data is obtained from the one or more memories, the assignment data is stored in the one or more memories, the assignment data is transmitted to a computing device associated with the delivery vehicle, and the first state and the second state are implemented by a state machine, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “a transceiver communicatively coupled with the one or more memories,” “the one or more memories,” “the computing device associated with the delivery vehicle,” and “a state machine” language, “receive,” “obtain,” “store,” “transmit,” and “implement” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-one or more memories; 
-a transceiver communicatively coupled with the one or more memories, the transceiver configured to receive order data identifying at least a first order and a second order, wherein the first order and the second order each include at least one item for delivery to a delivery address, and wherein the order data is stored in the one or more memories; and 
-one or more processors coupled to the one or more memories, the one or more processors configured to: 
-obtain, from the one or more memories, the order data identifying at least a first order and a second order; 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window, the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address; 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address; 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time; and 
-comparing the estimated total travel time to the requested delivery time window; 
-obtain, from the one or more memories, delivery vehicle data identifying a storage capacity for the delivery vehicle; 
-determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle; 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order; 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle; 
-store the assignment data in the one or more memories; 
-transmit the assignment data to a computing device associated with the delivery vehicle; 
-implement a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and 
-update one of the first state or the second state in response to data representative of an event after transmission of the assignment data 
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by Applicant’s specification – “When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits.” Specifically, the additional elements of one or more memories, a transceiver communicatively coupled with the one or more memories, one or more processors coupled to the one or more memories, a computing device associated with the delivery vehicle, and a state machine are recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of receiving data, obtaining data, processing data, determining data, comparing data, batching data, generating data, transmitting data, implementing data, and updating data as well as a generic memory performing the generic storage functions of obtaining data and storing data) such that they amount do no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 13 is a computer-implemented method reciting similar functions as claim 1. Examiner notes that claim 13 recites the additional elements of a computer, a processor, a server, storing the assignment data in a data repository, a computing device associated with a delivery vehicle, and a state machine, however, claim 13 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 18 is a non-transitory computer readable medium reciting similar functions as claim 1. Examiner notes that claim 1 recites the additional elements of a non-transitory computer readable medium, at least one processor, a device, a server, storing the assignment data in a data repository, a computing device associated with a delivery vehicle, and aa state machine, however, claim 18 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 13 and 18 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-12, 14-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-12, 14-17 and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 2-3, 7, 10, and 14-17 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 4-6, 8-9, 11-12 and 19-20 recite the additional elements of the one or more processors, the one or more memories, the device, and at least one processor, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims2-12, 14-17 and 19-20 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-12, 14-17 and 19-20are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 13 and 18, dependent claims 2-12, 14-17 and 19-20 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. assigning batches of orders to delivery vehicles) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert et al. (US 2019/0114583 A1), previously cited and hereinafter Ripert, in view of Spector et al. (US 2018/0315319 A1), previously cited and hereinafter Spector.
Regarding claim 1, Ripert discloses a batch order delivery management system (i.e. abstract) comprising:
-one or more memories (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”); 
-a transceiver, the transceiver configured to receive order data identifying at least a first order and a second order, wherein the first order and the second order each include at least one item for delivery to a delivery address (Ripert, see at least: [0018], [0019], and [0027] - “The system 102 is configured to receive orders [i.e. the transceiver configured to receive order data identifying at least a first order and a second order] from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. wherein the first order and the second order each include at least one item] to be delivered to the customer 104 [i.e. for delivery to a delivery address]” and “The system 102 is configured to transmit orders received from customers 104 [i.e. a transceiver] to one or more shoppers 108… shoppers 108 make use of a shopper mobile application 112 which is configured to interact with the online shopping concierge system 102” and “the shopper management engine 210 may identify feasible pairs of delivery order and retailers (e.g., for a delivery order, identify a retailer with a suitable inventory and within a threshold distance of the delivery address) [i.e. for delivery to a delivery address]” Examiner notes that in order for the system 102 to receive and transmit orders it must include a transceiver); and 
-one or more processors coupled to the one or more memories, the one or more processors (Ripert, see at least: [0068] - “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”) configured to: 
-obtain the order data identifying at least a first order and a second order (Ripert, see at least: [0018] and [0027] - “The system 102 is configured to receive orders from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain the order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window”); 
-process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window (Ripert, see at least: [0040] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. process the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times”), the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address (Ripert, see at least: [0031] and [0060] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to [i.e. based at least in part on a first distance] the delivery address from the warehouse [i.e. determining a first travel time from the storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address]” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order”); 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order [i.e. based at least in part on a second distance between the first delivery address and the second delivery address]”); 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time (Ripert, see at least: [0042] and [0060] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time  [i.e. determining an estimated total travel time of a delivery vehicle], shortest total distance, certainty to delivery orders within their delivery windows” and “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries) [i.e. based on the first travel time and the second travel time]”); and 
-comparing the estimated total travel time to the requested delivery time window (Ripert, see at least: [0060] and [0042] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time [i.e. the estimated total travel time], shortest total distance, certainty to delivery orders within their delivery windows” and “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm [i.e. comparing the estimated total travel time to the requested delivery time window]; Order 6 can be delivered between 2:30 pm and 3:30 pm”); 
-obtain delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. obtain delivery vehicle data identifying a storage capacity for the delivery vehicle]”); 
-determine that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determine that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”); 
-batch the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0042], [0043] and [0045] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batch the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window]” and “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation [i.e. and that the delivery vehicle can store the items for the first order and the second order]”) Examiner notes that for driver 1 the particular delivery time window is between 2:00 and 3:30 [i.e. within the requested delivery time window]); 
-generate assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order”); and
-transmit the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data to the delivery vehicle] via the shopper mobile application 112 [i.e. to a computing device associated with the delivery vehicle]”). 
Ripert does not explicitly disclose a transceiver communicatively coupled with the one or more memories, wherein the order data is stored in the one or more memories; the obtaining of order data being from the one or more memories; the obtaining of delivery vehicle data being from the one or more memories; storing the assignment data in the one or more memories; implementing a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating one of the first state or the second state in response to data representative of an event after transmission of the assignment data.
Spector, however, teaches automated routing of drivers (i.e. abstract), including the known technique of a transceiver communicatively coupled with the one or more memories, wherein the order data is stored in the one or more memories (Spector, see at least: [0052], [0055], and [0056] - “The routing system 120 may be coupled to computing devices 106 of order initiators and computing devise 104 of drivers 103 over network 190 [i.e. a transceiver], which may include any of a variety of types of wired or wireless network such as the Internet” and “The received orders 182 may be assigned an order identifier, stored in the order storage of the routing system 120 and may include the data associated with the order [i.e. communicatively coupled with the one or more memories]” and “the order 182 stored in the order storage [i.e. the order data is stored in the one or more memories] may be split up into two separate entries in the order storage 180, where a first order entry in the order storage 180 may for the pick-up of the order and the second order entry in the order storage 180 may be for the delivery or destination of the order…the order entry for the order 182 in the storage 180 associated with the order delivery may include the order identifier and order data associated with the order delivery (e.g., destination location, delivery time window, phone number at destination, gate code, completion requirements, etc.) [i.e. receive order data]” and Fig. 1 indicates that routing system 120 includes order storage 180 [i.e. a transceiver communicatively coupled with the one or more memories]; Examiner notes that in order for routing system 120 to receive orders from the order initiators and transmit orders to the computing devices it must include a transceiver);
the known technique of obtaining, from the one or more memories, order data (Spector, see at least: [0056] - “the order 182 stored in the order storage [i.e. from the one or more memories] may be split up into two separate entries in the order storage 180, where a first order entry in the order storage 180 may for the pick-up of the order and the second order entry in the order storage 180 may be for the delivery or destination of the order…the order entry for the order 182 in the storage 180 associated with the order delivery may include the order identifier and order data associated with the order delivery (e.g., destination location, delivery time window, phone number at destination, gate code, completion requirements, etc.) [i.e. obtain order data]”);
the known technique of obtaining, from the one or more memories, delivery vehicle data (Spector, see at least: [0060]-[0061] - “The driver location can be stored in the driver data storage 150 [i.e. obtain from the one or more memories] in association with driver data 152 for the driver 104” and “routing system 120 may thus maintain driver data 152 for each driver 103 where the driver data 152 includes…for example, an identifier for a type of transportation used by the driver 103 [i.e. delivery vehicle data]”);
storing the assignment data in the one or more memories (Spector, see at least: [0090] - “to facilitate the re-sorting of a driver's list of orders, when the routes for the combined order list for each driver are determined, the determined routes may be stored in a memory [i.e. storing the assignment data in the one or more memories] such that it can be later used to re-sort a driver's order list when a driver accepts the order”);
implementing a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state (Spector, see at least: [0055] and [0067] - “The received orders 182 may be assigned an order identifier, stored in the order storage of the routing system 120 and may include the data associated with the order, including, for example, the origination location and destination location and any order criteria or data such as any pick-up time window or delivery time window, an order status (e.g., new, assigned, picked up or not, in-transit, delivered or completed, etc.) [i.e. implement a state machine including a first state associated with the first order and a second state associated with the second order]” and “The filter engine 134 may also determine driver data 152 associated with each of this initial set of drivers 103, including the list of orders 182 currently assigned to the driver 152, the origination location or destination location associated with each of the orders 182, the status of each of those orders (e.g., picked-up, in-transit, late for delivery, etc.) [i.e. wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state]”); and
updating one of the first state or the second state in response to data representative of an event after transmission of the assignment data (Spector, see at least: [0064] - “when it is determined that the order has been delivered [i.e. in response to data representative of an event after transmission of the assignment data], the data 152 associated with the driver 103 assigned the order may be updated to remove that order from the list of orders associated with that driver 103 and the order data 182 associated with that order may be updated to reflect that the order 182 has been delivered [i.e. update one of the first state or the second state] (and in some embodiments the time that the order 182 was delivered”). These known techniques are applicable to the system of Ripert as they both share characteristics and capabilities, namely, they are directed to automated routing of drivers.
It would have been recognized that applying the known techniques of a transceiver communicatively coupled with the one or more memories, wherein the order data is stored in the one or more memories; obtaining, from the one or more memories, order data; and obtaining, from the one or more memories, delivery vehicle data, as taught by Spector, to the teachings of Ripert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modifications of a transceiver communicatively coupled with the one or more memories, wherein the order data is stored in the one or more memories; obtaining, from the one or more memories, order data; and obtaining, from the one or more memories, delivery vehicle data, as taught by Spector, into the system of Ripert would have been recognized by those of ordinary skill in the art as resulting in an improved system that would “be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the system as taught by Ripert, storing the assignment data in the one or more memories; implementing a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating one of the first state or the second state in response to data representative of an event after transmission of the assignment data, as taught by Spector, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert, to include the teachings of Spector in order to “be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).

Regarding claim 4, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein the one or more processors are configured to: 
-obtain additional order data identifying at least a third order for at least one item (Ripert, see at least: [0018] - “The system 102 is configured to receive orders from one or more customers 104 [i.e. obtain additional order data identifying at least a third order] (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. for at least one item] to be delivered to the customer 104”); 
-determine that the delivery vehicle cannot store the at least one items for the third order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determine that the delivery vehicle cannot store the at least one items for the third order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”), and 
-adjust the assignment data to indicate a return to a storage facility after delivery of the first order and the second order (Ripert, see at least: [0045], [0049], and [0055] - “the shopper management engine 210 allocates orders based on the capacity of the driver” and “Order 6 is transferred to Driver 3, and the delivery schedule for Driver 3 is adjusted accordingly [i.e. adjust the assignment data]” and “The shopper management engine 210 assigned 506 Orders 12 and 13 to Shoppers 1 and 2, respectively, and allocated 510 Orders 12 and 13 to Driver 1, who will be assigned 508 to return to the warehouse after delivering Orders 1, 2, and 4 [i.e. to indicate a return to a storage facility after delivery of the first order and the second order]”).
Spector further teaches automated routing of drivers (i.e. abstract), including the known technique of obtaining, from the one or more memories, additional order data (Spector, see at least: [0056] - “the order 182 stored in the order storage [i.e. from the one or more memories] may be split up into two separate entries in the order storage 180, where a first order entry in the order storage 180 may for the pick-up of the order and the second order entry in the order storage 180 may be for the delivery or destination of the order…the order entry for the order 182 in the storage 180 associated with the order delivery may include the order identifier and order data associated with the order delivery (e.g., destination location, delivery time window, phone number at destination, gate code, completion requirements, etc.) [i.e. obtain additional order data]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert with Spector for the reasons identified above with respect to claim 1.

Regarding claim 5, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein the one or more processors are configured to: 
-compare the storage capacity for the delivery vehicle to a total volume of the items for the first order and the second order (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. compare the storage capacity for the delivery vehicle]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. to a total volume of the items for the first order and the second order]”); and 
-determine that that the delivery vehicle can store the items for the first order and the second order based on the comparison (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver [i.e. determine that that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 may predict, based on the items in the order and historical data, the number of bags that will be used to hold the items in each order [i.e. based on the comparison]”).

Regarding claim 13, Ripert discloses a computer-implemented method (i.e. [0007]) for batch order delivery management comprising: 
-obtaining, by a processor and from a server, order data identifying at least a first order and a second order, each order for at least one item (Ripert, see at least: [0018], [0027], and [0068] - “The system 102 is configured to receive orders from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. each order for at least one item] to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window” and “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps [i.e. by a processor and from a server], operations, or processes described”); 
-processing, by the processor, the order data for determining that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a delivery time window (Ripert, see at least: [0040] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. processing the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times” see also [0068] regarding ‘by the processor’), the determination comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address (Ripert, see at least: [0031] and [0060] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to [i.e. based at least in part on a first distance] the delivery address from the warehouse [i.e. determining a first travel time from the storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address]” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order”); 
-determining a second travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order [i.e. based at least in part on a second distance between the first delivery address and the second delivery address]”); 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time (Ripert, see at least: [0042] and [0060] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time  [i.e. determining an estimated total travel time of a delivery vehicle], shortest total distance, certainty to delivery orders within their delivery windows” and “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries) [i.e. based on the first travel time and the second travel time]”); and 
-comparing the estimated total travel time to the requested delivery time window (Ripert, see at least: [0060] and [0042] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time [i.e. the estimated total travel time], shortest total distance, certainty to delivery orders within their delivery windows” and “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm [i.e. comparing the estimated total travel time to the requested delivery time window]; Order 6 can be delivered between 2:30 pm and 3:30 pm”); 
-obtaining, by the processor and from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. obtaining, from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle]” see also [0068] regarding ‘by the processor’); 
-determining, by the processor, that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determining that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]” see also [0068] regarding ‘by the processor’); 
-batching, by the processor, the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0042]-[0043] and [0045] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batching the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window]” and “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation [i.e. and that the delivery vehicle can store the items for the first order and the second order]” see also [0068] regarding ‘by the processor’; Examiner notes that for driver 1 the particular delivery time window is between 2:00 and 3:30 [i.e. within the requested delivery time window]); 
-generating, by the processor, assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order” see also [0068] regarding ‘by the processor’); and
-transmitting, via a transceiver, the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] and [0019] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 [i.e. via a transceiver] communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data to the delivery vehicle] via the shopper mobile application 112 [i.e. to a computing device associated with the delivery vehicle]” and “The system 102 is configured to transmit orders received from customers 104 [i.e. a transceiver] to one or more shoppers 108… shoppers 108 make use of a shopper mobile application 112 which is configured to interact with the online shopping concierge system 102”).
Ripert does not explicitly disclose storing, by the processor, the assignment data in a data repository; implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data.
Spector, however, teaches routing drivers delivering orders (i.e. abstract), including storing, by the processor, the assignment data in a data repository (Spector, see at least: [0078] - “a route for the current order list of a driver may have previously been built and stored for the driver (e.g., the stored sorted list of pick-up entries and destination entries for all the orders 182 currently assigned to the driver 103) [i.e. storing assignment data in a data repository]” see also [0121] regarding ‘by the processor’);
implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state (Spector, see at least: [0055] and [0067] - “The received orders 182 may be assigned an order identifier, stored in the order storage of the routing system 120 and may include the data associated with the order, including, for example, the origination location and destination location and any order criteria or data such as any pick-up time window or delivery time window, an order status (e.g., new, assigned, picked up or not, in-transit, delivered or completed, etc.) [i.e. implementing a state machine including a first state associated with the first order and a second state associated with the second order]” and “The filter engine 134 may also determine driver data 152 associated with each of this initial set of drivers 103, including the list of orders 182 currently assigned to the driver 152, the origination location or destination location associated with each of the orders 182, the status of each of those orders (e.g., picked-up, in-transit, late for delivery, etc.) [i.e. wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state]” see also [0121] regarding ‘by the processor’); and
updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data (Spector, see at least [0064] - “when it is determined that the order has been delivered [i.e. in response to data representative of an event after transmission of the assignment data], the data 152 associated with the driver 103 assigned the order may be updated to remove that order from the list of orders associated with that driver 103 and the order data 182 associated with that order may be updated to reflect that the order 182 has been delivered [i.e. updating one of the first state or the second state] (and in some embodiments the time that the order 182 was delivered” see also [0121] regarding ‘by the processor’).
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Ripert, storing, by the processor, the assignment data in a data repository; implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data, as taught by Spector, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert, to include the teachings of Spector in order to “be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).

Claim 15 recite limitations directed towards a method (i.e. [0007]). The limitations recited in claim 15 are parallel in nature to those addressed above for claim 4, and are therefore rejected for those same reasons set forth above in claim 4.

Regarding claim 18, Ripert discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]) comprising: 
-obtaining, from a server, order data identifying at least a first order and a second order, each order for at least one item (Ripert, see at least: [0018], [0027], and [0068] - “The system 102 is configured to receive orders from one or more customers 104 (only one is shown for the sake of simplicity). An order specifies a list of goods (items or products) [i.e. each order for at least one item] to be delivered to the customer 104” and “The online concierge shopping system 102 receives data 402 describing a set of delivery orders that are due [i.e. obtain order data identifying at least a first order and a second order], and data 404 describing a set of retailer locations. The deliveries due 402 may include all delivery orders that have been received at the system 102 from customers 104, or all delivery orders due within a particular time frame, e.g., the current day, the next day, or during a particular time window” and “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”); 
-processing the order data for determining that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a delivery time window (Ripert, see at least: [0040] - “The allocation 510 may be based on the destination location of each delivery order, and a delivery window of each delivery order. For example, the shopper management engine 210 may group together delivery orders based on their delivery locations, their delivery windows [i.e. processing the order data to determine that the first order can be delivered to a first delivery address and the second order can be delivered to a second delivery address within a requested delivery time window], and their expected completion times”), the determining comprising: 
-determining a first travel time from a storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address (Ripert, see at least: [0031] and [0060] - “the shopper management engine 210 determines a latest time at which the picking can be completed based on the delivery window and an estimated amount of time to travel to [i.e. based at least in part on a first distance] the delivery address from the warehouse [i.e. determining a first travel time from the storage facility to the first delivery address based at least in part on a first distance between the storage facility and the first delivery address]” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order”); 
-determining a second total travel time from the first delivery address to the second delivery address based at least in part on a second distance between the first delivery address and the second delivery address (Ripert, see at least: [0042] and [0060] - “In this simplified example, each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries [i.e. determining a second travel time from the first delivery address to the second delivery address]), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer” and “the shopper management engine 210 pairs one delivery with one warehouse, identifies a second delivery based on the proximity between the second delivery order's delivery location and the first order's delivery location, and then pairs the second delivery order with the first delivery order [i.e. based at least in part on a second distance between the first delivery address and the second delivery address]”); 
-determining an estimated total travel time of a delivery vehicle based on the first travel time and the second travel time (Ripert, see at least: [0042] and [0060] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time  [i.e. determining an estimated total travel time of a delivery vehicle], shortest total distance, certainty to delivery orders within their delivery windows” and “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries) [i.e. based on the first travel time and the second travel time]”); and 
-comparing the estimated total travel time to the requested delivery time window (Ripert, see at least: [0060] and [0042] - “the shopper management engine 210 may keep only one permutation for a given combination of orders. For example, a combination of three delivery orders D1, D2, and D3 has six permutations: [D1, D2, D3], [D1, D3, D2], [D2, D1, D3], [D2, D3, D1], [D3, D2, D1], and [D3, D1, D2]. The permutations may be evaluated based on one or more factors, e.g., shortest total travel time [i.e. the estimated total travel time], shortest total distance, certainty to delivery orders within their delivery windows” and “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm [i.e. comparing the estimated total travel time to the requested delivery time window]; Order 6 can be delivered between 2:30 pm and 3:30 pm”); 
-obtaining, from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. obtaining, from the server, delivery vehicle data identifying a storage capacity for the delivery vehicle]”); 
-determining that the delivery vehicle can store the items for the first order and the second order based on the storage capacity for the delivery vehicle (Ripert, see at least: [0045] - “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 then compares the size of the orders (estimated by number of bags, weight, or some other capacity estimate to the capacity of the driver to determine whether the driver can take an order, or a batch of orders [i.e. determining that the delivery vehicle can store the items for the first order and the second order]. The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation (e.g., bicycle, walker, scooter, car, SUV, truck, etc.), and in some cases, by vehicle data (e.g., make and model of car) [i.e. based on the storage capacity for the delivery vehicle]”); 
-batching the first order and the second order to generate a batched order based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window and that the delivery vehicle can store the items for the first order and the second order (Ripert, see at least: [0042]-[0043] and [0045] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batching the first order and the second order to generate a batched order]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order [i.e. based on determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the requested delivery time window]” and “the shopper management engine 210 allocates orders based on the capacity of the driver…The shopper management engine 210 can determine the capacity of a deliverer based on the mode of transportation [i.e. and that the delivery vehicle can store the items for the first order and the second order]”) Examiner notes that for driver 1 the particular delivery time window is between 2:00 and 3:30 [i.e. within the requested delivery time window]); 
-generating assignment data identifying an assignment of the batched order to the delivery vehicle (Ripert, see at least: [0042] and [0043] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. generate assignment data identifying an assignment of the batched order to a delivery vehicle]” and “the shopper management engine 210 allocated the delivery orders to drivers based on the delivery window of each delivery order”); and
-transmitting the assignment data to a computing device associated with the delivery vehicle (Ripert, see at least: [0051] - “When the driver arrives 522 at the warehouse and is assigned 524 a set of deliveries, the online shopping concierge system 102 communicates an instruction to deliver the assigned orders [i.e. transmit the assignment data to the delivery vehicle] via the shopper mobile application 112 [i.e. to a computing device associated with the delivery vehicle]”).
Ripert does not explicitly disclose storing the assignment data in a data repository; implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data.
Spector, however, teaches routing drivers delivering orders (i.e. abstract), including storing assignment data in a data repository (Spector, see at least: [0078] - “a route for the current order list of a driver may have previously been built and stored for the driver (e.g., the stored sorted list of pick-up entries and destination entries for all the orders 182 currently assigned to the driver 103) [i.e. storing assignment data in a data repository]”);
implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state (Spector, see at least: [0055] and [0067] - “The received orders 182 may be assigned an order identifier, stored in the order storage of the routing system 120 and may include the data associated with the order, including, for example, the origination location and destination location and any order criteria or data such as any pick-up time window or delivery time window, an order status (e.g., new, assigned, picked up or not, in-transit, delivered or completed, etc.) [i.e. implementing a state machine including a first state associated with the first order and a second state associated with the second order]” and “The filter engine 134 may also determine driver data 152 associated with each of this initial set of drivers 103, including the list of orders 182 currently assigned to the driver 152, the origination location or destination location associated with each of the orders 182, the status of each of those orders (e.g., picked-up, in-transit, late for delivery, etc.) [i.e. wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state]” see also [0121] regarding ‘by the processor’); and
updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data (Spector, see at least [0064] - “when it is determined that the order has been delivered [i.e. in response to data representative of an event after transmission of the assignment data], the data 152 associated with the driver 103 assigned the order may be updated to remove that order from the list of orders associated with that driver 103 and the order data 182 associated with that order may be updated to reflect that the order 182 has been delivered [i.e. updating one of the first state or the second state] (and in some embodiments the time that the order 182 was delivered” see also [0121] regarding ‘by the processor’).
It would have been obvious to one of ordinary skill in the art to include in the non-transitory computer readable medium as taught by Ripert, storing the assignment data in a data repository; implementing, by the processor, a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and updating, by the processor, one of the first state or the second state in response to data representative of an event after transmission of the assignment data, as taught by Spector, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert, to include the teachings of Spector in order to “be able to handle real-time on-demand pickup and delivery routing problems” (Spector, [0026]).

Claim 20 recites limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claim 20 are parallel in nature to those addressed above for claim 15, and are therefore rejected for those same reasons set forth above in claim 15.

Claims 2-3, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Raut et al. (US 2018/0341918 A1), previously cited and hereinafter Raut. 
Regarding claim 2, Ripert in view of Spector teaches the batch order delivery system of claim 2. Ripert further discloses:
-wherein determining that the first order can be delivered to the first delivery address and the second order can be delivered to the second delivery address within the delivery time window comprises: 
-determining an arrival time by the delivery vehicle at a storage facility storing items for the first order and the second order (Ripert, see at least: [0047] - “shopper management engine 210 also updates 518 the drivers' estimated times of arrival (ETAs) [i.e. determining an arrival time by the delivery vehicle] during their travel to the warehouse [i.e. at a storage facility storing items for the first order and the second order], e.g., based on a location received from the shopper mobile application 112”); and 
-determining the estimated total travel time based on the arrival time, the first travel time, and the second travel time (Ripert, see at least: [0042] - “each drop off location is assumed to be a 10 minute from the prior location (the warehouse for the first delivery, and the prior delivery location for subsequent deliveries), and 10 minutes are allotted for other steps involved in the delivery, such as parking, contacting the customer, walking to the customer's door, and handing the items off to the customer. According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. determining a total travel time based on the first travel time, and the second travel time]. According to the picking schedule, this batch of orders should be picked by their assigned shoppers by 1:40 pm, so Driver 1 should arrive at the warehouse at 1:40 pm [i.e. determining the estimated total travel time based on the arrival time]”).
Ripert in view of Spector does not explicitly teach determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time. 
Raut, however, teaches doorstep delivery of services and products (i.e. abstract), including the known technique of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility (Raut, see at least: [0081] -“Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to travel time (because of route congestion uncertainty) …service times (loading and unloading time in a store) [i.e. determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility]”) and 
the known technique of determining a total times based on a loading time (Raut, see at least: [0047] and [0081] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Earliest time point to deliver order Snmk to store n (ETd)…Travel time from location n to m where vehicle start at time t using vehicle v (Tnmt) [i.e. determining a total times]” and “Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to travel time (because of route congestion uncertainty) …service times (loading and unloading time in a store) [i.e. based on a loading time]”). These known techniques are applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to doorstep delivery of services and products.
It would have been recognized that applying the known techniques of determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time, as taught by Raut, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, determining a loading time of the items for the first order and the second order into the delivery vehicle at the storage facility and determining a total times based on a loading time, as taught by Raut, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).

Regarding claim 3, the combination of Ripert/Spector/Raut teaches the batch order delivery system of claim 2. Ripert further discloses:
-determining that the estimated total travel time is not greater than a period of the requested delivery time window (Ripert, see at least: [0043] - “the shopper management engine 210 may group together orders that are located near each other and that can all be delivered within their respective delivery windows [i.e. determining that the total travel time is not greater than a period of the delivery time window]….For example, the optimal set may be based on one or more of data describing the drivers' progress, data describing the in-store shoppers' progress, the destination locations of the delivery orders, and the delivery windows of the delivery orders”).

Regarding claim 8, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-batch the first order and the second order to generate the batched order (Ripert, see at least: [0042] - “According to the above table, a batch of four deliveries are allocated to Driver 1: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. batch the first order and the second order to generate the batched order]”)
Ripert in view of Spector does not explicitly teach the one or more processors being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, and batching the first order and the second order to generate the batched order based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time.
Raut, however, teaches doorstep delivery of services and products (i.e. abstract), including one or more processors being configured to determine at least one item of the first order or second order is a temperature sensitive item (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs [i.e. determine at least one item of the first order or second order is a temperature sensitive item] of environment control like temperature/humidity (E) for the product (k)…Life of perishable products (L) considered for delivery as part of orders, Perishable products should be assigned to vehicles with right environment control (temperature, humidity controls)”),
determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility (Raut, see at least: [0081] - “Dynamic route planning is to be done based on real-time/dynamic orders and/or based on certain parameters that would affect the service delivery as per an already planned route. For example, parameters such as but not limited to…service times (loading and unloading time in a store) [i.e. determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility]”),
determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)…Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time]”), and
the known technique of selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time (Raut, see at least: [0047] - “input Parameters to the dynamic route planning system 103 for the route planning are:…Details or indices of products or pellets to be delivered along with perishable product handling needs of environment control like temperature/humidity (E) for the product (k)… Latest time point to deliver order Snmk to store n accounting for Life (L) of perishable products such that Life remaining is more than 50% after delivery (LTd) [i.e. select delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time]”). This known technique is applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to doorstep delivery of services and products.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, the one or more processors being configured to determine at least one item of the first order or second order is a temperature sensitive item, determine a loading time of the items for the first order and the second order into the delivery vehicle at a storage facility, and determine whether the temperature sensitive item will be delivered within a maximum amount of time from the loading time, as taught by Raut, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Raut, in order to forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).
Additionally, it would have been recognized that applying the known techniques of selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time, as taught by Raut, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, selecting delivery vehicle based on determining that the temperature sensitive item will be delivered within the maximum amount of time from the loading time, as taught by Raut, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would forecast upcoming demand to allow the system to effectively manage orders (Raut, [0021]).

Claim 14 recites limitations directed towards a method (i.e. [0007]). The limitations recited in claims 14 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claim 19 recites limitations directed towards a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (i.e. [0068]). The limitations recited in claim 19 are parallel in nature to those addressed above for claim 2, and are therefore rejected for those same reasons set forth above in claim 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Reiss et al. (US 10,133,995 B1), previously cited and hereinafter Reiss.
Regarding claim 6, Ripert in view of Spector teaches the batch order delivery system of claim 1. Ripert further discloses:
-wherein the one or more processors are configured to:
-26Patent ApplicationAtty. Docket No. 5781 (R3014-08500)transmit a vehicle timeslot assignment to the delivery vehicle, wherein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] - “a batch of four deliveries are allocated to Driver 1 [i.e. transmit a vehicle timeslot assignment to the delivery vehicle]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. herein the vehicle timeslot assignment comprises an assignment to deliver the first order and the second order during the requested delivery time window]”); and 
-in response to the vehicle timeslot assignment and a vehicle timeslot occurring during a time the vehicle accepts assignments, delivering the first order and the second order during the requested delivery time window (Ripert, see at least: [0042] and [0037] - “a batch of four deliveries are allocated to Driver 1 [i.e. in response to the vehicle timeslot [assignment]]: Order 1, Order 2, Order 4, and Order 6. Orders 1, 2, and 4 can be delivered between 2:00 pm and 3:00 pm; Order 6 can be delivered between 2:30 pm and 3:30 pm [i.e. deliver[ing] the first order and the second order during the requested delivery time window]” and “Drivers 504 may have set hours, may indicate in advance the hours during which they will accept jobs, or may be able to set their availability in real time [i.e. a vehicle timeslot occurring during a time the vehicle accepts assignments]”).
	
Ripert in view of Spector does not explicitly teach a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request.
		Reiss, however, teaches sending a communication to a first courier of a plurality of couriers (i.e. abstract), including a vehicle timeslot request being transmitted to the delivery vehicle (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job [i.e. a vehicle timeslot request being transmitted to the delivery vehicle].  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or otherwise select to accept the delivery job offer” and “in anticipation of receiving orders for particular merchants at particular times [i.e. vehicle timeslot request], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”), and
receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request (Reiss, see at least: Col. 15 Ln. 48-50 and Col. 2 Ln. 42-46 - “the GUI 400 may include interactive operability to enable the courier to accept or decline the offered delivery job.  For example, the GUI 400 may include a delineated area as a first virtual control 418 that the courier may tap on or otherwise select to accept the delivery job offer [i.e. receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request]” and “in anticipation of receiving orders for particular merchants at particular times [i.e. vehicle timeslot request], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”). These known techniques are applicable to the system of Ripert in view of Spector as they both share characteristics and capabilities, namely, they are directed to sending a communication to a first courier of a plurality of couriers.
It would have been recognized that applying the known techniques of a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request, as taught by Reiss, to the teachings of Ripert in view of Spector would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, a vehicle timeslot request being transmitted to the delivery vehicle and receiving, in response to the vehicle timeslot request, a vehicle timeslot reply accepting the request, as taught by Reiss, into the system of Ripert in view of Spector would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow essentially anyone with a mobile device to immediately become a courier or cease to be a courier (Reiss, Col. 1 Ln. 57-59).

Regarding claim 7, the combination of Ripert/Spector/Reiss teaches the batch order delivery system of claim 6.
Reiss further teaches the vehicle timeslot request comprising a delivery price (Reiss, see at least: Col. 15 Ln. 27-31 and Col. 2 Ln. 42-46 - “FIG. 4 illustrates an example GUI 400 that may be presented on the display 302 associated with the courier device according to some implementations.  The GUI 400 may be presented to enable the service provider to make an initial payment offer [i.e. the vehicle timeslot request comprises a delivery price] for a delivery job” and “in anticipation of receiving orders for particular merchants at particular times [i.e. timeslot], the service can activate an inactive courier and then instruct the newly activated courier to move toward, be posted at, or be posted near, one or more merchants that are predicted to receive orders”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Reiss for the reasons identified above with respect to claim 6.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Melechko et al. (US 7,962,422 B1), previously cited and hereinafter Melechko.
Regarding claim 9, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Spector further teaches routing drivers delivering orders (i.e. abstract), including updating the first state and the second state (Spector, see at least [0064] - “when it is determined that the order has been delivered, the data 152 associated with the driver 103 assigned the order may be updated to remove that order from the list of orders associated with that driver 103 and the order data 182 associated with that order may be updated to reflect that the order 182 has been delivered [i.e. update the first state and the second state] (and in some embodiments the time that the order 182 was delivered”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert with Spector for the reasons identified above with respect to claim 1.
Ripert in view of Spector does not explicitly teach the one or more processors being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determine that the first order is to be skipped based on the at least one event, and transmit skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order; and update the first state and the second state based on the at least one event.
Melechko, however, teaches one or more processors being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address (Melechko, see at least: Col. 6 Ln. 57-61 and Col. 7 Ln. 23-29 - “If the order has shipped and is currently in transit with a delivery entity [i.e. while the delivery vehicle is proceeding to the first delivery], the delivery redirection process 130 may then attempt to redirect the shipment by communicating with the delivery entity operation control system 139 over the network 118” and “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes, or if the pick-up time period lies entirely within an unavailability time period [i.e. determine at least one event], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”),
determine that the first order is to be skipped based on the at least one event (Melechko, see at least: Col. 6 Ln. 48-52 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment [i.e. determine that the first order is to be skipped based on the at least one event] in the server 103 if deemed necessary by communicating with the fulfillment system 124”);
transmit skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order (Melechko, see at least: Col. 6 Ln. 48-52 and Col. 7 Col. 38-40 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment in the server 103 if deemed necessary by communicating with the fulfillment system 124 [i.e. transmitting skip data to the delivery vehicle]” and “A given order may have multiple shipments scheduled for delivery at multiple delivery sites.  The shipments may also have multiple pick-up time periods [i.e. indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order]”); and
update the first state and the second state based on the at least one event (Melechko, see at least: Col. 3 Ln. 5-12 and Col. 5 Ln. 46-57 - “The delivery entity operation control system 139 may have an interface allowing other applications to schedule the shipping of orders with a delivery entity over the network 118. The delivery entity operation control system 139 may also be configured to provide status information for a particular shipment [i.e. the first state and the second state], redirect shipments currently in transit to alternate delivery locations, schedule pick-up of shipments at remote locations, and/or other functions” and “the delivery redirection process 130 may then determine orders that may be affected by a newly discovered delivery site closure or unavailability [i.e. based on the at least one event], for example, by searching for affected orders in the order data 127. In another embodiment, the delivery redirection process 130 may determine, for each order in the order data 127, whether the order is affected by any delivery site unavailability [i.e. update the first state and the second state]. Such processes, for example, may be event driven or occur on a regular basis. To determine whether an order is affected, the delivery redirection process 130 determines whether there is a coincidence between the pick-up time period for a shipment at the delivery site and the unavailability time period associated with the delivery site”)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, one or more processors being configured to determine at least one event while the delivery vehicle is proceeding to the first delivery address, determine that the first order is to be skipped based on the at least one event; transmit skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order; and update the first state and the second state based on the at least one event, as taught by Melechko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Melechko, in order to allow for redirection of an order based on a closure or status change of a delivery site (Melechko, Col. 1 Ln. 33-35).

Regarding claim 10, the combination of Ripert/Spector/Melechko teaches the batch order delivery system of claim 9.
Melechko further teaches the at least one event is based on an indication that no one will be at the first delivery address to accept the first order (Melechko, see at least: Col. 7 Ln. 23-29 - “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes, or if the pick-up time period lies entirely within an unavailability time period [i.e. wherein the at least one event is based on an indication that no one will be at the first delivery address to accept the first order], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Melechko for the reasons identified above with respect to claim 9.

Regarding claim 16, Ripert in view of Spector teaches the method of claim 13.
Ripert in view of Spector does not explicitly teach determining at least one event while the delivery vehicle is proceeding to the first delivery address; determining that the first order is to be skipped based on the at least one event; and transmitting skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order.
Melechko, however, teaches one or more processors being configured to determining at least one event while the delivery vehicle is proceeding to the first delivery address (Melechko, see at least: Col. 6 Ln. 57-61 and Col. 7 Ln. 23-29 - “If the order has shipped and is currently in transit with a delivery entity [i.e. while the delivery vehicle is proceeding to the first delivery], the delivery redirection process 130 may then attempt to redirect the shipment by communicating with the delivery entity operation control system 139 over the network 118” and “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes , or if the pick-up time period lies entirely within an unavailability time period [i.e. determining at least one event], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”);
determining that the first order is to be skipped based on the at least one event (Melechko, see at least: Col. 6 Ln. 48-52 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment [i.e. determining that the first order is to be skipped based on the at least one event] in the server 103 if deemed necessary by communicating with the fulfillment system 124”); and
transmitting skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order (Melechko, see at least: Col. 6 Ln. 48-52 and Col. 7 Col. 38-40 - “When a new delivery site and/or pick-up time period is determined, then the delivery redirection process 130 may initiate a rerouting of the shipment in the server 103 if deemed necessary by communicating with the fulfillment system 124 [i.e. transmitting skip data to the delivery vehicle]” and “A given order may have multiple shipments scheduled for delivery at multiple delivery sites.  The shipments may also have multiple pick-up time periods [i.e. indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order]”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ripert in view of Spector, determining at least one event while the delivery vehicle is proceeding to the first delivery address; determining that the first order is to be skipped based on the at least one event; and transmitting skip data to the delivery vehicle indicating that the delivery vehicle is to proceed to the second delivery address to deliver the second order, as taught by Melechko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Melechko, in order to allow for redirection of an order based on a closure or status change of a delivery site (Melechko, Col. 1 Ln. 33-35).

Regarding claim 17, the combination of Ripert/Spector/Melechko teaches the batch order delivery system of claim 16.
Melechko further teaches the at least one event is based on an indication that no one will be at the first delivery address to accept the first order (Melechko, see at least: Col. 7 Ln. 23-29 - “if the shipment is not picked up by the customer at the first delivery site before the first delivery site closes, or if the pick-up time period lies entirely within an unavailability time period [i.e. wherein the at least one event is based on an indication that no one will be at the first delivery address to accept the first order], the delivery redirection process 130 may instruct the delivery site client 112 over the network 118 to schedule a reshipping of the shipment from the first delivery site to the new delivery site”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ripert in view of Spector with Melechko for the reasons identified above with respect to claim 16.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Chen et al. (US 2018/0025321 A1), previously cited and hereinafter Chen.
Regarding claim 11, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach the one or more processors being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address. 
Chen, however, teaches one or more processors being configured to determine that the delivery vehicle is proceeding to the first delivery address (Chen, see at least: [0017] - “the dispatch and delivery system 100 is able to track a location of at least one of the purchaser module 102 and the delivery module 108 [i.e. determine that the delivery vehicle is proceeding to the first delivery address] relative to the dynamic delivery address, compute an estimated arrival time at the dynamic delivery address, and issue a notification to at least one of the mobile purchaser interface 122 and the delivery interface 132 to update a delivery status”) and
generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address (Chen, see at least: [0017] - “the dispatch and delivery system 100 is able to track a location of at least one of the purchaser module 102 and the delivery module 108 [i.e. based on determining that the delivery vehicle is proceeding to the first delivery address] relative to the dynamic delivery address, compute an estimated arrival time at the dynamic delivery address, and issue a notification to at least one of the mobile purchaser interface 122 [i.e. generate a communication to a customer of the first order indicating an estimated delivery time for the first order] and the delivery interface 132 to update a delivery status”).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, one or more processors being configured to determine that the delivery vehicle is proceeding to the first delivery address and generate a communication to a customer of the first order indicating an estimated delivery time for the first order based on determining that the delivery vehicle is proceeding to the first delivery address, as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Chen, in order to deliver goods and services to a purchaser in a timely, efficient and optimized manner (Chen, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ripert, in view of Spector, in further view of Bostick et al. (US 2017/0293886 A1), previously cited and hereinafter Bostick.
Regarding claim 12, Ripert in view of Spector teaches the batch order delivery system of claim 1.
Ripert in view of Spector does not explicitly teach the one or more processors being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility.
Bostick, however, teaches one or more processors being configured to receive, from a delivery vehicle, rejection data indicating that the first order was rejected (Bostick, see at least: [0056] - “backup delivery program 300 receives information regarding whether the delivery is canceled, which may be provided by a source of transaction management (not shown in Figures), and communicated to backup delivery program 300. The primary delivery destination may be affected by conditions asking the delivery difficult, risky, impractical, or otherwise undeliverable.  In some embodiments, a camera included on delivery vehicle 170 may capture and transmit video of the delivery route to server 110 connected to remote control unit 115, which may indicate conditions that are unfavorable to successful delivery [i.e. from the delivery vehicle], and an operator of remote control unit 115 may provide input to backup delivery program 300 that the delivery is canceled [i.e. receive rejection data indicating that the first order was rejected]”) and 
in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility (Bostick, see at least: [0074] - “In step 345, backup delivery program 300 provides instruction to the delivery vehicle to return to the delivery origin [i.e. transmitting adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility]” Examiner notes that Fig. 3 indicates that when the delivery product is not delivered [i.e. in response to receiving the rejection data] the driver returns to the delivery origin).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Ripert in view of Spector, one or more processors being configured to receive, from the delivery vehicle, rejection data indicating that the first order was rejected and in response to receiving the rejection data, transmit adjustment data indicating that the delivery vehicle is to return the rejected items to a storage facility, as taught by Bostick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ripert in view of Spector, to include the teachings of Bostick, in order to handle a cancelled delivery in a way that is more profitable to a business (Bostick, [0009]).

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that with respect to Step 2A of the test for subject matter eligibility, the claims do not recite, i.e., are not directed to, either an abstract idea. The Action alleges the present claims are directed to Certain Methods of Organizing Human Activity and that the claims recite a method of commercial interactions. Applicant submits that the claims are distinguishable from the examples of claims reciting methods of commercial interactions identified in the MPEP. For example, the present claims recite systems and methods for improving the performance of computing tasks, specifically, computer-generated routing assignments for distributed order assignment. The disclosed systems and methods are not related to any of the examples of commercial activity identified in the MPEP, such as structuring of a sales force, determining an optimal number of visitors, offer-based optimization, or processing information through a clearing house. MPEP 2106.04(II). Thus, the present claims are distinguishable from each of the examples of commercial or legal interactions that have been found to recite patent-ineligible subject matter (Remarks, pages 13-16).
Examiner respectfully disagrees. The amended claims are directed to the abstract idea of assigning batches of orders to delivery vehicles. The amended claims fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas in that they encompass advertising, and marketing or sales activities, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Assigning batches of orders to delivery vehicles is clearly a sales activity as it includes various steps for providing orders to consumers. While the MPEP provides the examples of structuring of a sales force, determining an optimal number of visitors, offer-based optimization, or processing information through a clearing house, these are merely examples of commercial interactions and are not intended to list every possible commercial interaction. Additionally, the amended claims fail to reflect an improvement in the functioning of a computer or an improvement to another technology or technical field as the actual computer technology is not improved. Improving routing assignments for distributed order assignment is a business improvement and does not improve upon the functioning of the computer that is generating the routing assignments. The additional elements of the amended claims (i.e. the computer elements) are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware.

Applicant further cites to Ultramercial. Citing that the claims in Ultramercial recited "an eleven-step method for displaying an advertisement (ad) in exchange for access to copyrighted media, comprising steps of receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad." Id. The Federal Circuit determined that the claims recited "an idea, having no particular concrete or tangible form" and thus were directed to the abstract idea of "using advertising as an exchange or currency." Id., citing Ultramercial, 772 F.3d at 714-15. Applicant argues that, in contrast, the present claims are directed to an invention having a particular concrete or tangible form, i.e., a system that includes one or more memories, a transceiver, and a processor. The processor is configured to perform data processing interactions and is further configured to implement a computer-specific structure, i.e., a computer-implemented state machine. Unlike in Ultramercial, the present claims have a particular concrete or tangible form, requiring a specific computer-implemented structure that enables an improvement to the operation of the computer itself, specifically, improvement in the generation and distribution of routing assignments by an automated system (Remarks, page 16).
Examiner respectfully disagrees. The MPEP referring to the claims of Ultramercial reciting "an idea, having no particular concrete or tangible form" was with respect to identifying whether an abstract idea was present. Similarly, the amended claims include the abstract idea of assigning batches of orders to delivery vehicles. One or more memories, a transceiver, a processor, and a computer-implemented state machine, as indicated in the rejection above, are not indicated as being directed to the abstract idea, rather, they have been identified as additional elements. Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. The additional elements of one or more memories, a transceiver, a processor, and a computer-implemented state machine do not integrate the abstract idea into a practical application as these elements are recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions of receiving data, obtaining data, processing data, determining data, comparing data, batching data, generating data, transmitting data, and updating data as well as a generic memory performing the generic storage functions of obtaining data and storing data) such that they amount do no more than mere instructions to apply the exception using generic computer components.

Applicant further argues that Applicant's independent claims recite patent-eligible subject matter by reciting a specific means or method that solves a problem in an existing technological process. For instance, Applicant's application addresses certain problems that exists in automated route generation and assignment, specifically, the failure of present delivery management systems to optimally schedule deliveries and track deliveries within a batch order. The present claims solve this problem by implementing a tangible, computer-based solution to improve the operation of the computer system. For example, the present claims require implementation of a state machine that has a first state and a second state which are partially related and which is updated based on the occurrence of events (Remarks, pages 16-17).
Examiner respectfully disagrees. MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” The mere assertion that the amended claims optimally schedule deliveries and track deliveries within a batch order without providing a technical explanation as to how the functioning of a computer or technological process is improved only sets forth an improvement in a conclusory manner. Additionally, the claims do not provide sufficient details as to how the generic computer components actually implement a state machine that has a first state and a second state which are partially related and which is updated based on the occurrence of events or how this particular feature would improve the functioning of a computer or technological process. Thus, the additional elements of the amended claims fail to reflect an improvement in the functioning of a computer or an improvement to another technology or technical field.

Applicant further argues that when considered as whole, the elements recited by Applicant's claims represent meaningful limitations on any allegedly abstract idea, and extend beyond a "drafting effort designed to monopolize the [allegedly] abstract idea." MPEP 2106.04(d). Thus, when properly considered as a whole, the elements recited by Applicant's claims integrate any allegedly abstract idea into a practical application and, as such, Applicant's claims are not directed to a patent-ineligible abstract idea or other judicial exception (Remarks, page 17).
Examiner respectfully disagrees. Taken individually or as a whole, the additional elements of the amended claims used to perform the claimed functions amount to no more than a general link to a technological environment. Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Additionally, preemption is not the test for eligibility. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d –, slip op. at 34 (Fed. Cir. August 28, 2017); Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158 (See MPEP 2106.04 section I). Thus, the amended claims are not integrated into a practical application.

Applicant further argues that even if, arguendo, Applicant's independent claims could recite an abstract idea, which the Office has not established and which Applicant does not concede, the claims are nevertheless patent eligible under prong two of step 2A of the Mayo/ Alice Test. Contrary to the assertions in the Office Action, the elements recited by Applicant's independent claims integrate any allegedly abstract idea into a practical application. For example, as presented herein claim 1 recites an improvement to computer-implemented system for route assignment and delivery batching. As discussed above, the system requires a specific, computer-implemented structure that improves operation of the computer system itself by allowing tracking of the status of individual orders within a batch order based on events that occur after assignment of the batch order to a delivery vehicle. The computer can individually provide updates and/ or modifications to delivery routes based on individual order status, thus improving the operation of the delivery management system itself (Remarks, pages 17-18).
Examiner respectfully disagrees. MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology… the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” As discussed above, the mere assertion that the amended claims improve the operation of the computer system by allowing tracking of the status of individual orders within a batch order based on events that occur after assignment of the batch order to a delivery vehicle without providing a technical explanation as to how the functioning of a computer or technological process is improved only sets forth an improvement in a conclusory manner. Additionally, the disclosure does not provide a technical explanation as to how the computer components would provide updates and/ or modifications to delivery routes based on individual order status to improve the operation of the functioning of a computer or an improvement to another technology or technical field. Thus, the amended claims are not integrated into a practical application.

Applicant further argues that the action fails to include any analysis with respect to Step 2B, simply repeating the analysis found at step 2A, prong 2, which is contrary to the MPEP. See MPEP 2106.05(II). Additionally, when determining patent eligibility, "examiners should consider whether the claim 'purport(s) to improve the functioning of the computer itself' or "any other technology or technical field" and has been referred to as "the search for a technological solution to a technological problem." MPEP 2106. 05(a). The claims amount to significantly more than an abstract idea as the present claims recite just such a technological solution to a technological problem, as discussed above (Remarks, pages 18-19).
Examiner respectfully disagrees. MPEP 2106.05(II) states that: 
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
• Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; 
• Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h): 
Under Step 2B Examiner has carried over the conclusions made in Step 2A. As discussed in the response to arguments above, under Step 2A it was determined that the amended claims fail to reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Thus, the Office Action has properly included analysis with respect to Step 2B and, accordingly, the amended claims do not amount to significantly more than an abstract idea.

Applicant further argues that at least for these reasons, the subject matter of claim 1 is patent eligible. Claims 13 and 18, although different in scope, recite similar subject matter, and appear to have been rejected for similar reasons. Therefore, at least for one or more similar reasons as set forth above, independent claims 13 and 18 are also patent eligible. Applicant further notes that the dependent claims are also patent eligible at least because they depend from patent eligible independent claims and for further reasons recited therein. Moreover, the Office
Action has failed to properly analyze the additional subject matter of the dependent claims,
which is improper and contrary to Office procedure. As such, the rejection of the dependent claims is improper at least for these reasons alone (Remarks, page 19).
	Examiner respectfully disagrees. As detailed above, claim 1 is ineligible and, accordingly, claims 13 and 18 are also ineligible. Regarding the dependent claims, they have been properly analyzed and found ineligible on page 12-13 of this Office Action. 

Rejections under 35 U.S.C. §103
Applicant argues that the Action fails to establish a prima facie case of obviousness with respect to the claims as presented herein. For example, claim 1, as presented herein, recites one or more processors configured to "implement a state machine including a first state associated with the first order and a second state associated with the second order, wherein the first state is partially dependent on the second state, and wherein the second state is partially dependent on the first state; and update one of the first state or the second state in response to data representative of an event after transmission of the assignment data." The Action fails to identify any reference or combination of references that discloses, teaches, or suggest this element, and therefore fails to establish that the cited references disclose, teach, or suggest claim 1 as presented herein as a whole. Thus, the Action fails to establish a prima facie case of obviousness with respect to at least claim 1 (Remarks, pages 19-20).
Examiner respectfully disagrees. Spector teaches data associated with received orders including an order status such as new, assigned, picked up or not, in-transit, delivered or completed, and determining the status of each order assigned to each driver (see Spector, [0055] and [0067]). Spector further teaches that, when it is determined that an order has been delivered [i.e. in response to data representative of an event after transmission of the assignment data], the order data associated with the order is updated to reflect that the order has been delivered [i.e. update one of the first state or the second state] (see Spector, [0064]). The statuses of the orders are different states [i.e. a first state associated with the first order and a second state associated with the second order] and the statuses are partially dependent on each other as an order on the drivers assigned order list having the status of ‘delivered’ would mean that the next order on the diver’s assigned order list would be changed to ‘in-transit.’ This is also in line with paragraph [0057] of Applicant’s specification, which describes different states for orders. Additionally, data regarding an order being delivered is data representative of an event after transmission of the assignment data and this data causes the order data to be updated to reflect that the order has been delivered. Thus, the cited references teach the amended claims and a prima facie case of obviousness has been made.

Applicant further argues that claim 1 is patentable over the combinations of Ripert, Spector, Raut, Reiss, Melechko, and/or Chen. Claims 2-12 depend from claim 1 and are patentable over the proposed combinations by virtue of that dependence and for the features recited therein. Claims 13 and 18 recite elements similar to those discussed above and the Action fails to establish a prima facie case of obviousness with respect to those claims for at least the reasons discussed above with respect to claim 1. Claims 14-17 depend from claim 13 and claims 19-20 depend from claim 18 and are each therefore patentable over the proposed combination of references by virtue of their respective dependencies and for the features recited therein (Remarks, page 20).
Examiner respectfully disagrees. As detailed in the response to arguments above, the cited references teach the amended claims and establish a prima facie case of obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Spath et al. (US 2019/0263219 A1) teaches providing order statuses such as not yet shipped, out for delivery, and delivered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684